Title: Enclosure: Minutes of Thomas Dalton’s Council with the Mohawks, 1789
From: Dalton, Thomas
To: 



[c. Summer 1789]

at a private meeting of the Head &a &a &a Smoaking Shoemark under a white Ming the first of the hot moon near the Country Seat of the late British Genl Sir Guy Carlton.
the first talk to our brother let him give his answer, did he ask any brother if there was any one in new york auhorised to hear our private talk with our father and brothers a Cross the great water, answer from our brother that he had Spoke to a great

warrior which belongs to the nation of our father a Cross the great water on the midle of the first Busk moon on the first talk and the brothers answer was himself had not but he wished your nation well.
2d talk did you give out our talks of the Mindy moon at the Cowatas nine Chalk moons ago to our father a Cross the great water, answer I did what was his talk was it Straite, or did he throw it away as a bad talk, he loved th⟨e⟩ talk and wished it had Come to his great warrior at Quebeck before it had gone to his great King your father as his great warrior Knows your moha⟨es⟩cas (mowhacks) to be your brothers who are all brothers to him.
3 talk does that great warrior hear your talks in private and does he answer them and meet you when you bid him as a good brother, brother answer he does.
talk 4 has he given you good and Safe private talks of his love, answer he is a good and Safe brother and has given me proofs of his love meet him in private when the first Sun is over your bed of wampum and give him your bid of wampum as a token of our love for him as a good brother and warrior.
talk 5th ask this great warrior if he will Send you to his great warrior at Quebeck to hold the talks you Caried a Cross the great water and Send with you to our nation Some of his Kings Chiefs and head warriors and where we Shall meet them in our nation, answer I will.
